Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 

Claims 1-18 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226).
Regarding claim 1, Hayes discloses a system for presenting content, the system comprising: a media receiving device (Fig. 4, Devices K, M and N, paras. [0055]-[0057]) comprising: a memory; and a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to: establish a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.”) over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); in response to establishing the communication channel, launch a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.); receive a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.), to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user on a cellular phone viewing a video streamed online may select the video with a flick. The cellular phone may then send a link to the video to a television (or device in communication with the television). The television through a connected network card may download the video and play the video.”), wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launch the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide teaching in the Waller reference that shows it was well known to launch an application in order to play a video.); transmit a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receive the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and in response to receiving the media content item, cause the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
Hayes does not disclose wherein the request includes: an identifier of a content presentation application executing on the computing device to present the media content item. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network connection, and the method may further include controlling a display device to display an Electronic Programme Guide (EPG) in a user interface for selecting one of a plurality of broadcast events, and receiving a user command selecting one of the broadcast events, wherein the predefined application can be launched to access content which corresponds to the selected broadcast event (paras. [0008], [0009]),” such that “it is determined that the requested application, i.e. the application signalled by the broadcaster, is available from the portal. In this case, the apparatus proceeds to step S304 and launches the identified portal application from the portal (Fig. 3, paras. [0045]-[0048]),” which teaches that it was well-known in the art at the time of the invention that certain content may have an application associated with it on which said content can be played back, and thus information identifying this application needs to be included and sent with information identifying the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to allow for the request to include an identifier of a content presentation application executing on the computing device to present the media content item. This would have produced predictable and desirable results, in that it would ensure that the display device of Hayes is able to properly display the requested content by knowing and properly launching the application on which said requested content was meant to be processed for playback.
The combination of Hayes and Waller does not explicitly disclose wherein launching the content presentation application comprises creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an application has an event handler, that event handler will contain functionality as to what the application should do when a button is pushed,” which teaches that a system can have a target (event handler) to which instructions are sent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Waller to allow for creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. This would have produced predictable and desirable results, in that it would allow for applications to function properly by having instructions delivered to the correct locations such that requested functionality may be carried out.
Regarding claim 2, the combination of Hayes, Waller and Guzik discloses the system of claim 1, and further discloses wherein the hardware processor is further configured to: receive, during presentation of the media content item, a playback modification command from the computing device; and in response to receiving the playback modification command, cause, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 3, the combination of Hayes, Waller and Guzik discloses the system of claim 2, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
Regarding claim 4, the combination of Hayes, Waller and Guzik discloses the system of claim 2, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).
Regarding claim 7, Hayes discloses a method for presenting content, the method comprising: establishing, using a hardware processor, a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.”) over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); upon establishing the communication channel, launching a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.); receiving a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.), to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user on a cellular phone viewing a video streamed online may select the video with a flick. The cellular phone may then send a link to the video to a television (or device in communication with the television). The television through a connected network card may download the video and play the video.”), wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launching the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide teaching in the Waller reference that shows it was well known to launch an application in order to play a video.); transmitting a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receiving the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and upon receiving the media content item, causing the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
Hayes does not disclose wherein the request includes: an identifier of a content presentation application executing on the computing device to present the media content item. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network connection, and the method may further include controlling a display device to display an Electronic Programme Guide (EPG) in a user interface for selecting one of a plurality of broadcast events, and receiving a user command selecting one of the broadcast events, wherein the predefined application can be launched to access content which corresponds to the selected broadcast event (paras. [0008], [0009]),” such that “it is determined that the requested application, i.e. the application signalled by the broadcaster, is available from the portal. In this case, the apparatus proceeds to step S304 and launches the identified portal application from the portal (Fig. 3, paras. [0045]-[0048]),” which teaches that it was well-known in the art at the time of the invention that certain content may have an application associated with it on which said content can be played back, and thus information identifying this application needs to be included and sent with information identifying the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to allow for the request to include an identifier of a content presentation application executing on the computing device to present the media content item. This would have produced predictable and desirable results, in that it would ensure that the display device of Hayes is able to properly display the requested content by knowing and properly launching the application on which said requested content was meant to be processed for playback.
The combination of Hayes and Waller does not explicitly disclose wherein launching the content presentation application comprises creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an application has an event handler, that event handler will contain functionality as to what the application should do when a button is pushed,” which teaches that a system can have a target (event handler) to which instructions are sent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Waller to allow for creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. This would have produced predictable and desirable results, in that it would allow for applications to function properly by having instructions delivered to the correct locations such that requested functionality may be carried out.
Regarding claim 8, the combination of Hayes, Waller and Guzik discloses the method of claim 7, and further discloses further comprising: receiving, during presentation of the media content item, a playback modification command from the computing device; and upon receiving the playback modification command, causing, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 9, the combination of Hayes, Waller and Guzik discloses the method of claim 8, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
Regarding claim 10, the combination of Hayes, Waller and Guzik discloses the method of claim 8, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).
Regarding claim 13, Hayes discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting content, the method comprising: establishing a communication channel for communication directly with a sending application executing on a computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.”) over a local area network in response to a request from the sending application to establish the communication channel (para. [0048]); upon establishing the communication channel, launching a receiving application, wherein the receiving application is an application programming interface stored on the media receiving device for communication with the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.); receiving a request, using the receiving application from the sending application executing on the computing device (para. [0030]. “the one or more features or functionalities as described herein may be implemented by a software application. The software application may be preloaded on any device or downloaded and installed on a device. The software application may be configured to function as an add-on to another application or execute concurrently with another application. For example, the software application may be an input tool which detects flicks selecting content displayed by another application.” Any functionality as described in Hayes can be carried out by an application. Thus, anything that is sent can be seen as having been sent by a sending application.), to present a media content item that is being presented by the computing device (para. [0065]. “In one example, a user on a cellular phone viewing a video streamed online may select the video with a flick. The cellular phone may then send a link to the video to a television (or device in communication with the television). The television through a connected network card may download the video and play the video.”), wherein the request includes: an identifier of the media content item (para. [0065]. The link is identifying information of the media content item.); launching the content presentation application on the media receiving device (para. [0065]. It is obvious that for a video to be played, something that can be referred to as an “application” must be launched. However, Examiner will also provide teaching in the Waller reference that shows it was well known to launch an application in order to play a video.); transmitting a request that includes the identifier of the media content item to a server from which the media content item is available (para. [0065]. “The television through a connected network card may download the video and play the video.”); receiving the media content item from the server (para. [0065]. “The television through a connected network card may download the video and play the video.”); and upon receiving the media content item, causing the media content item to begin being presented using the content presentation application executing on the media receiving device (para. [0065]. “The television through a connected network card may download the video and play the video. The user may then control the playback of the video being played on television with the cellular phone.”).
Hayes does not disclose wherein the request includes: an identifier of a content presentation application executing on the computing device to present the media content item. However, in analogous art, Waller discloses that when receiving a broadcast stream, said stream may contain information identifying a broadcast application associated with a selected broadcast service, “wherein the predefined application is launched from the application portal in response to a command from the broadcast application, [and t]he predefined application may be a catch-up application for accessing online content through a network connection, and the method may further include controlling a display device to display an Electronic Programme Guide (EPG) in a user interface for selecting one of a plurality of broadcast events, and receiving a user command selecting one of the broadcast events, wherein the predefined application can be launched to access content which corresponds to the selected broadcast event (paras. [0008], [0009]),” such that “it is determined that the requested application, i.e. the application signalled by the broadcaster, is available from the portal. In this case, the apparatus proceeds to step S304 and launches the identified portal application from the portal (Fig. 3, paras. [0045]-[0048]),” which teaches that it was well-known in the art at the time of the invention that certain content may have an application associated with it on which said content can be played back, and thus information identifying this application needs to be included and sent with information identifying the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes to allow for the request to include an identifier of a content presentation application executing on the computing device to present the media content item. This would have produced predictable and desirable results, in that it would ensure that the display device of Hayes is able to properly display the requested content by knowing and properly launching the application on which said requested content was meant to be processed for playback.
The combination of Hayes and Waller does not explicitly disclose wherein launching the content presentation application comprises creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. However, in analogous art, Guzik discloses a system which “may receive a remote command from a remote software administration application, over the transceiver via the network interface. A software eventing system responsive to the command may select a custom driver with an event handler to perform the upload over a communications transport than the one the remote command was received (Abstract),” wherein “[a]n example includes a hardware button being pushed, a driver triggering a software event that sends a message to all applications subscribing to the event for which a button has been pushed. If an application has an event handler, that event handler will contain functionality as to what the application should do when a button is pushed,” which teaches that a system can have a target (event handler) to which instructions are sent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayes and Waller to allow for creating an application context as an origin for messages to be received from the received application when the receiving application launches the content presentation application and wherein, when the content presentation application is done being rendered, the receiving application sets a target for receiving commands from the sending application  via the communication channel and determining whether to relay the received commands to the content presentation application executing on the media receiving device. This would have produced predictable and desirable results, in that it would allow for applications to function properly by having instructions delivered to the correct locations such that requested functionality may be carried out.
Regarding claim 14, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 13, and further discloses wherein the method further comprises: receiving, during presentation of the media content item, a playback modification command from the computing device; and upon receiving the playback modification command, causing, by the media receiver device, presentation of the media content item to be modified in a manner corresponding to the playback modification command (Hayes, para. [0067]).
Regarding claim 15, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 14, and further discloses wherein the playback modification command is a command to pause presentation of the media content item (Hayes, para. [0067]).
Regarding claim 16, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 14, and further discloses wherein the playback modification command is received via a non-persistent communication channel with the computing device (Hayes, paras. [0036], [0048] and [0054]).


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226), and further in view of Lejeune (Pub. No.: US 2012/0102526).
Regarding claim 5, the combination of Hayes, Waller and Guzik discloses the system of claim 1, but does not explicitly disclose wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content ceased (para. [0061; see also figure 10).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the request to include timing information that indicates a playback position of the media content item on the computing device. This would have produced predictable and desirable results, in that it would allow for the video playback to continue in a linear fashion, such that a viewer could continue to watch a video that had been playing on a first device on a second device, from the same point, which could increase user satisfaction with the system.
Regarding claim 11, the combination of Hayes, Waller and Guzik discloses the method of claim 7, wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content ceased (para. [0061; see also figure 10).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the request to include timing information that indicates a playback position of the media content item on the computing device. This would have produced predictable and desirable results, in that it would allow for the video playback to continue in a linear fashion, such that a viewer could continue to watch a video that had been playing on a first device on a second device, from the same point, which could increase user satisfaction with the system.
Regarding claim 17, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 13, wherein the request includes timing information that indicates a playback position of the media content item on the computing device. However, in analogous art, Lejeune discloses a method for merging content, wherein “[a] fourth advanced option icon 613 supports "trick play" functionality, which alters the viewing and/or listening from broadcasted programming content to content provided over the network and attempts to coordinate the start of the playback of the network-based content to coincide with the last playback segment of the broadcasted programming content (para. [0060]),” wherein “[t]he "trick-play" feature involves the electronic device determining both provider link 1000 (e.g., URL) for the networked content provider and stored content link 1010 providing access to the content stored by the network content provider that is substantially similar (or identical) to currently broadcasted programming content from the live content broadcaster. Thereafter, the electronic device switches to receive and playback the stored content associated with the link 1010 beginning at the position corresponding to where the playback of the programming content ceased (para. [0061; see also figure 10).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the request to include timing information that indicates a playback position of the media content item on the computing device. This would have produced predictable and desirable results, in that it would allow for the video playback to continue in a linear fashion, such that a viewer could continue to watch a video that had been playing on a first device on a second device, from the same point, which could increase user satisfaction with the system.


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Pub. No.: US 2012/0131458) in view of Waller (Pub. No.: US 2013/0019265) and Guzik (Pub. No.: US 2017/0094226), and further in view of Lim et al. (Pub. No.: US 2006/0253873).
Regarding claim 6, the combination of Hayes, Waller and Guzik discloses the system of claim 1, but does not explicitly disclose wherein the hardware processor is further configured to request an authentication token from the content presentation application executing on the computing device. However, in analogous art, Lim discloses a system for transferring video between devices, wherein a user device can register with a network using authentication tokens (Fig. 2, paras. [0036]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the hardware processor to be further configured to request an authentication token from the content presentation application executing on the computing device. This would have produced predictable and desirable results, in that it would allow for the different devices communicating with each other to establish a trusted relationship, which can prevent unauthorized users or devices from accessing a user’s device.
Regarding claim 12, the combination of Hayes, Waller and Guzik discloses the method of claim 7, but does not explicitly disclose further comprising requesting an authentication token from the content presentation application executing on the computing device. However, in analogous art, Lim discloses a system for transferring video between devices, wherein a user device can register with a network using authentication tokens (Fig. 2, paras. [0036]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the hardware processor to be further configured to request an authentication token from the content presentation application executing on the computing device. This would have produced predictable and desirable results, in that it would allow for the different devices communicating with each other to establish a trusted relationship, which can prevent unauthorized users or devices from accessing a user’s device.
Regarding claim 18, the combination of Hayes, Waller and Guzik discloses the non-transitory computer-readable medium of claim 17, but does not explicitly disclose wherein the method further comprises requesting an authentication token from the content presentation application executing on the computing device. However, in analogous art, Lim discloses a system for transferring video between devices, wherein a user device can register with a network using authentication tokens (Fig. 2, paras. [0036]-[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes, Waller and Guzik to allow for the hardware processor to be further configured to request an authentication token from the content presentation application executing on the computing device. This would have produced predictable and desirable results, in that it would allow for the different devices communicating with each other to establish a trusted relationship, which can prevent unauthorized users or devices from accessing a user’s device.


Response to Arguments
Applicant’s arguments, see pages 8-10, filed February 8, 2022, with respect to the rejections of claims 1-18 under 35 USC § 112(b) have been fully considered and, in combination with the claim amendments, are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection under 35 USC § 103 is made in view of Hayes, Waller and Guzik.


Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 29, 2022